Acting Chief Justice PLEICONES.
I concur in the result here which allows appellant to assert all its rights, including any defenses, in respondent’s pending action against appellant. I write separately because while I agree with Justice Beatty that appellant lacked standing to bring this Rule 60(b) motion, I also agree with Justice Kittredge that we should not reach the merits of appellant’s anti-assignment argument both because without standing the merits are not before the Court, and because respondent has stipulated that appellant retains all of its defenses and rights under the insurance contract. I therefore concur in the decision to affirm the circuit court’s denial of appellant’s Rule 60(b) motion.